Citation Nr: 9920428	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania, which denied entitlement to an evaluation in 
excess of 10 percent for the veteran's service-connected 
right ear hearing loss.  The veteran timely appealed this 
determination to the Board.


REMAND

The veteran has been afforded VA audiological evaluation to 
assess his hearing acuity in June 1998.  However, he contends 
that his right ear hearing loss has worsened.  In addition, 
the Board observes that, on May 11, 1999, VA announced 
amendments to VA's Schedule for Rating Disabilities (Rating 
Schedule) the criteria for evaluating diseases of the ear and 
other sense organs, to include disability from hearing loss.  
64 Fed. Reg. 25202-25210 (1999) (to be codified at 38 C.F.R. 
§§ 4.85-4.87).  The amended criteria became effective on June 
10, 1999.  Under the new criteria, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-25210 (to be codified at 38 C.F.R. § 4.86).  
Because the record reflects pure tone thresholds at 55 
decibels or more at all frequencies, this change might have 
an impact on the evaluation of the veteran's hearing loss.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has not, to date, considered the veteran's 
claim under both the former and revised applicable schedular 
criteria.  Such action is necessary, in the first instance, 
to avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Furthermore, if the claim is 
again denied, the RO must provide notice to the veteran of 
the revised applicable schedular criteria, and afford him an 
opportunity to respond with argument/evidence.

Additionally, in light of the reported worsening of the 
veteran's hearing acuity and the recent regulatory changes 
that may potentially impact this appeal, the Board concludes 
that a new examination would be helpful to the disposition of 
this case.  See Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Finally, in written argument dated in January 1999, the 
veteran's representative argued that the schedular criteria 
for evaluating his right ear hearing loss are inadequate and 
that an increased rating should be assigned on an extra-
schedular basis.  Thus, on remand, the RO must consider 
whether the criteria for invoking the procedures for 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) are met.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a VA audiometric evaluation to 
determine the current severity of his 
right ear hearing loss.  It is imperative 
that the examiner reviews the evidence in 
the claims folder, including a complete 
copy of this REMAND.  The report of the 
examination should reflect consideration 
of the veteran's pertinent medical 
history and complaints.  All pertinent 
clinical findings and tests should be 
performed, to include speech 
discrimination results, if appropriate.  
The examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a typewritten 
report.

2.  The RO should review the report of 
the evaluation to ensure that it is in 
compliance with this REMAND.  If 
deficient in any manner, appropriate 
corrective action should be undertaken.

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
in light of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  Such 
readjudication should include specific 
consideration of the applicable schedular 
criteria in effect prior to June 10, 
1999, as well as the new criteria for 
rating diseases of the ear and other 
sense organs that became effective on 
that date.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  In 
addition, the RO should consider whether 
the case warrants referral to the Under 
Secretary for Benefits or to the Director 
of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating.  
The RO must provide adequate reasons and 
bases for its determinations and address 
all issues and concerns that were noted 
in the REMAND.

4.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


